This is an appeal from an order remanding the appellant upon his application for discharge upon a writ of habeas corpus. *Page 51 
It appears that O. E. Connor, Sheriff of Schleicher County, Texas, arrested the appellant for stealing thirty head of sheep; that after his arrest the appellant was transferred by the Sheriff of Schleicher County to the custody of the Sheriff of Tom Green County. Appellant sought his release by way of writ of habeas corpus. The foregoing is practically the substance of the record. That is to say, the Sheriff of Schleicher County arrested the appellant and put him in the hands of the Sheriff of Tom Green County and that the appellant, without success, attempted to secure his release.
As the matter appears here, there is an absolute absence of proof from any witness or from any source that the appellant has committed an offense. In the absence of proof, or at least evidence, that he committed an offense, the appellant's detention cannot be sustained.
It appears that at the time of the trial the appellant had been in detention for about fifteen days. Up to this time so far as the record shows, he has been unable to secure his release. Under the circumstances we are constrained to order the appellant released from custody. It is so ordered.
Applicant ordered released.